Citation Nr: 1013611	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his 
military service. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
decision, the Board grants service connection for bilateral 
hearing loss and tinnitus.  This award represents a complete 
grant of the benefits sought on appeal.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities is not necessary.

The Veteran contends that service connection for bilateral 
hearing loss and tinnitus is warranted because he developed 
these conditions as a result of noise exposure during basic 
training and during service as a combat medic while stationed 
in Vietnam. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
a year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  As discussed below, however, 
there is no evidence in the Veteran's claims file of hearing 
loss within one year of separation from service in August 
1968, so the presumptive provisions of 38 C.F.R. §§ 3.307(a) 
and 3.309(a) for a chronic disease do not apply to this case. 

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The evidence demonstrates current disabilities of bilateral 
hearing loss and tinnitus.  The Veteran's private physician 
submitted a statement summarizing the Veteran's medical 
history which shows hearing loss disability as defined by 38 
C.F.R. § 3.385 in the left ear beginning during the time 
period between 1974 and 1975, with auditory thresholds above 
40 at 2000 and 4000 Hertz.  At this time, he was diagnosed 
with high frequency sensorineural hearing loss.  The 
statement does not provide data for the right ear, but 
indicates  that the Veteran had high frequency sensorineural 
hearing loss bilaterally in 1979, when the Veteran returned 
for treatment complaining that his hearing had gotten worse.  
Private treatment records from 2001 show an 88 percent 
discrimination score bilaterally.  Accordingly, the Veteran 
has a current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  In addition, he was diagnosed with tinnitus at the 
March 2008 VA examination. 

The Veteran asserts that he was exposed to noise during 
military training and in combat situations while serving as a 
combat medic.  The Veteran's personnel records confirm combat 
training and foreign service in Vietnam as medical aid man 
and company aid man, as well as training to be a medical 
corpsman.  Accordingly, the Board finds that the Veteran was 
exposed to noise during military training and during service 
as a combat medic in Vietnam. 

Consistent with the Veteran's assertion that his hearing loss 
and tinnitus began after service, service treatment records 
show no complaints of hearing loss or tinnitus.  Audiology 
reports from his entrance and separation exam show hearing 
within normal limits.  The evidence of record indicates that 
the Veteran first began to experience hearing loss in 1974 or 
1975, six to seven years after separation from service.  
Therefore, the presumptive provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Where there are several medical opinions of record evaluating 
the relationship between the Veteran's current disabilities 
and service, it is the responsibility of the Board to assess 
the credibility and weight given to the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, a private 
physician in February 2009 and a VA audiologist in March 2008 
each proffered differing opinions on the etiology of the 
Veteran's disabilities.  

The Veteran was provided with a VA examination in March 2008.  
The examiner noted the Veteran's reported history of military 
noise exposure, his occupational history as an x-ray 
technician, and recreational history of woodworking, during 
which he regularly wears hearing protection.  The Board notes 
the Veteran's contention in his June 2009 statement that he 
was not exposed to occupational noise after service, and 
finds that the examiner's recorded history and opinion is 
consistent with that assertion.  There is no indication that 
the examiner recorded any occupational noise exposure in the 
examination record.  The examiner also indicated that the 
Veteran denied any history of ear infection or surgery, 
cranial trauma, or family incidence of hearing impairment. 

The examiner determined that the Veteran suffered from mild 
sloping to severe sensorineural hearing loss and reported the 
Veteran's complaint of persistent, bilateral tinnitus, 
experienced as high-pitched ringing.  The examiner also 
recorded the Veteran's reported history of tinnitus, which he 
asserts began during military service in Vietnam.  The 
examiner provided the opinion that the Veteran's hearing loss 
and tinnitus is not the result of acoustic trauma during 
service because his service treatment records are negative 
for hearing loss, significant changes in hearing thresholds, 
and tinnitus, and the medical literature states that noise-
induced hearing loss occurs at the time of the exposure, not 
after the noise has ceased.  

In February 2009, the Veteran's treating physician submitted 
a statement recounting the Veteran's medical history and 
offering an opinion as to the etiology of the Veteran's 
hearing loss.  The physician discussed the Veteran's history 
of hearing loss, beginning in 1974, when the Veteran first 
sought treatment for decreased hearing.  He treated the 
Veteran for hearing loss from 1974 to 1975 and in 1979 and in 
2001.  The physician offered the opinion that it is 
reasonable to attribute the initiation of the Veteran's 
hearing loss to have likely have had its origins with the 
excessive noise exposure during the Vietnam conflict.  

In weighing the medical evidence of record, it is noted that 
the VA examiner had access to and reviewed the Veteran's 
claims file.  However, the evidence of record and notes from 
the private physician indicate that the Veteran has been 
treated by this physician since he first began having 
problems with his hearing, and that his  history of military 
noise exposure was reviewed verbally upon examination.  While 
both doctors are specialists with regard to hearing problems, 
the VA examiner is a licensed audiologist, which requires a 
master's degree, and the Veteran's private physician is an 
otologist, a biomedicine specialty that studies normal and 
pathological anatomy and physiology of the ear and requires a 
medical degree.  Therefore, an otologist has a relatively 
higher level of training or expertise than an audiologist, 
and the Board may accord greater weight to an opinion of a 
specialist when the matter under consideration requires a 
relatively higher level of training or expertise for an 
opinion to constitute competent evidence.  Black v. Brown, 10 
Vet. App. 279, 283-84 (1997).  

Furthermore, the VA examiner did not provide adequate 
reasoning for the opinion provided.  The VA examiner provided 
a negative opinion on the basis of the Veteran's normal 
hearing levels at separation and lack of complaints of 
hearing loss during service.  However, in Hensley v. Brown, 5 
Vet. App. 155 (1993), the Court declared that 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service," or where 
there were no complaints of hearing loss, or any related 
condition, during service.  Id. at 159.  What is more, the 
examiner failed to consider whether the Veteran's lay 
statements of record regarding the onset of his tinnitus 
presented sufficient evidence of the etiology of the 
Veteran's claimed disabilities such that his claim relating 
tinnitus to military noise exposure could be established.  
See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  
Therefore, the Board finds that the positive opinion of the 
private otologist to be of at least equal probative value as 
the opinion of the VA examiner.   

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the medical opinion of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  The evidence establishes that the Veteran has 
a current diagnosis of hearing loss and tinnitus, and, 
furthermore, the Veteran is competent to report symptoms of 
tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Lastly, the private otologist found that it was likely that 
the noise exposure in service initiated the Veteran's current 
hearing loss.  Therefore, while the competent evidence is not 
unequivocal, it has nevertheless placed the pertinent record 
in relative equipoise. 

While the private opinion did not address the Veteran's 
tinnitus, the VA examiner, who otherwise held that it was 
less likely than not that hearing loss was incurred in 
service, provided the opinion that the tinnitus was at least 
as likely as not related to the Veteran's hearing loss.  See 
38 C.F.R. § 3.310 (2009).  Accordingly, as his tinnitus has 
been related to his hearing loss, which has been related to 
service by competent evidence, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b).  The appeal is granted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


